July 24, 2012 U.S. Securities & Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Vanguard Malvern Funds (the Trust) File No. 33-23444 Ladies and Gentlemen: Enclosed is the 51st Post-Effective Amendment to the Trust’s Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(a)(2) under the Securities Act of 1933. The purpose of this Amendment is to register Vanguard Short-Term Inflation-Protected Securities Index Fund, a new series of the above mentioned Trust. Pursuant to Rule 485(a)(2) under the Securities Act of 1933, we have designated an effective date of October 10, 2012. Prior to the effective date of the Amendment, Vanguard will submit a Rule 485(b) filing that will include text addressing any SEC staff comments. Pursuant to Rule 485(d)(2), the 485(b) filing will designate as its effective date the same date on which we have requested that this 485(a) be declared effective. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 669-2689. Sincerely, Nathan M. Will Associate Counsel The Vanguard Group, Inc. Enclosures cc: Brion Thompson, Esq. Bo J. Howell, Esq.
